Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 14, 2017

                                        No. 04-17-00734-CR

                              EX PARTE Jacob Howard WISEMAN

                                  Original Mandamus Proceeding 1

                                               ORDER


Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On November 8, 2017, relator filed a pro se petition for writ of habeas corpus. The court
has determined that it lacks jurisdiction to consider relator’s petition. Accordingly, the petition
for writ of habeas corpus is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
52.8(a). This court’s opinion shall issue at a later date.

           It is so ORDERED on November 14, 2017.


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court




           1
           This proceeding arises out of Cause No. 2017CR8122, styled The State of Texas v. Jacob Howard
Wiseman, pending in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner
presiding.